In a suit to foreclose a mortgage lien upon the goods, chattels and personal property in a named restaurant and subsequently acquired property, the defense being discharged and settlement, the decree dismissing the bill of complaint appealed from contains the following:
"After a full and careful consideration of all the facts and circumstances as disclosed by the testimony (taken by the court) and the exhibits filed in evidence, the court is of the opinion that the parties by mutual oral and written agreement made property transfer from one to the other for a consideration which was mutually satisfactory to all concerned, and that they thereby concluded their partnership relations, and settled all obligations existing between them, including the mortgage and notes involved here. The *Page 631 
only item still unsettled is the payment of $100 on a check still held by the complainants, but which Ramos is by his agreement obligated to pay, when it is presented with the notes and mortgage involved here attached thereto, and which he states in his answer he will do when the check is so presented in accordance with their agreement."
The chancellor heard the evidence in person and as no material error in the findings or other proceedings in the cause is made to appear by the record, the decree is affirmed.
Affirmed.
TERRELL, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.
CHAPMAN, J., disqualified.
Justice THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.